             Case 8:17-bk-09732-CPM             Doc 15      Filed 03/16/20      Page 1 of 1




                                          ORDERED.
     Dated: March 16, 2020




                        IN THE UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 IN RE:                                                 CHAPTER 7
 ROCA LABS INC                                          CASE NO.: 8:17-bk-09732-CPM
 Debtor(s)
 _______________________________________/

          ORDER APPROVING APPLICATION TO EMPLOY ACCOUNTANT,
          TO INCUR ADMINISTRATIVE EXPENSE, AND TO PAY ANY TAXES DUE

       THIS CASE came on for consideration of the Application to Employ Accountant, to Incur
Administrative Expense and to Pay Any Taxes Due filed by the Trustee [Doc. No. 14]. The Court, having
reviewed the Application and being otherwise fully advised in the premises, it is

ORDERED, ADJUDGED and DECREED

    1. The Trustee’s Application to Employ Accountant, to Incur Administrative Expense and to Pay
       Any Taxes Due filed by the Trustee be, and the same is hereby, APPROVED.

    2. The Trustee is hereby authorized to employ Alvin L. Hagerich, C.P.A. to perform accounting
       services for the estate as described in his application.

    3. The Trustee is hereby authorized to pay any taxes due as determined by the filing of the tax
       returns described in the application.

    4. Amount of compensation of applicant shall be determined later in accordance with 11
       U.S.C. §330 by Order of this Court upon properly submitted application for allowance
       filed in compliance with Bankruptcy Rule 2016.




Trustee Nicole M. Cameron is directed to serve a copy of this order on interested parties who do not receive
service by CM/ECF and file a proof of service within three days of entry of this order.
